DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/25/2021 to the Office Action mailed on 09/25/2020 is acknowledged.
Claim Status
Claims 1, 23, 30, 31, 214, and 220-235 are pending.
Claims 2-22, 24, 25, 27, 29, 32-165, 178-186, 198-200, 204-213, and 215-219 were previously cancelled and claims 26, 28, 166-177, 187-197, and 201-203.
Claims 1, 23, 30, 31, and 214 are currently amended.
Claims 220-235 are newly added.
Claims 1, 23, 30, 31, 214, and 220-235 have been examined.
Claims 1, 23, 30, 31, 214, and 220-235 are rejected.

Priority
The priority to 371 PCT/US2016/040723 filed on 07/01/2016, which claims priority to applications 62/189105 filed on 07/06/2015 and 62/188343 filed on 07/02/2015 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claims 1, 23, 30, 31, and 214 for being indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention is withdrawn in view of the amendments to the claims.
	The rejection of claims 26 and 28 for being indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention is moot since the claims are canceled.
Maintained, Withdrawn and New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claim(s) 1, 23, 30, 31, 214, and new claims 223-225 and 227-231 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al (US Patent Application Publication 2012/0230925 A1, Published 09/13/2012).

Wagner et al. teach a shampoo composition consisting of sodium laureth ether sulfate, cocamidopropylbetaine, citric acid, dye, and stabilizer which is filled into glass bottles and irradiated (paragraphs 0193 and 0196). The shampoo of Wagner et al. does not teach it comprises any preservative, therefore it reads on  a composition that is substantially free of preservatives, having less than 500ppb preservative, and/or does not include a preservative. With regard to the limitations of claims 30 and 31, these limitations are properties of the instant claims. Since, the instant composition and the prior art composition are structurally identical, it is expected that the prior art composition possess the same properties. With regard to the limitations of claim 214, these limitations are printed matter, since the claim is describing the “content of information” to be printed on the product. Further, since the printed matter is not functionally or structurally related to the associated physical substrate. Where a product merely serves as a support for printed matter, no functional relationship exists. Since, there is no functional or structural relationship between the printed matter and substrate the printed matter is given no patentable weight. MPEP 2111.05. For the foregoing reasons instant claims are anticipated by the prior art. 
Response to Applicant’s Arguments
The rejection of claims 26 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al (US Patent Application Publication 2012/0230925 A1, Published 09/13/2012) is moot since the claims are canceled. 
With regard to claims 1, 23, 30, 31, 214, and new claims 223-225 and 227-231, Applicant argues Wagner et al. does not teach a preservation free composition, teaching the composition may comprise a preservative. Applicant’s argument has been fully considered but found not to be persuasive. The preferred shampoo compositions taught in paragraphs 0193 and 0196 of Wagner et al. do not comprise 
Applicant further argues Wagner et al. does not teach that the “microbiome of a subject is maintained” as newly amended. Applicant’s argument has been fully considered but found not to be persuasive. The instant composition and the composition taught by the prior art are structurally indistinguishable. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to 
For the foregoing reasons the rejection is maintained and new claims 223-225 and 227-231 are rejected.

This is a new ground of rejection necessitated by the amendment to the claims.
Claim(s) 1, 214, 220-225, 227, 228 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlemer (US Patent Application Publication 20080175805 A1, Published 07/24/2008).
The claims are directed to a finished cosmetic product, for example a foundation disposed in an end-use container and is free of preservative. 
Schlemer teaches a foundation comprising green rooibos extract, zinc oxide, bismuth oxychloride, bisabolol, boron nitride, titanium dioxide, iron oxide, mica, and is preservative free (prior art claims 16 and 18). The instant composition and the composition taught by the prior art are structurally indistinguishable. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject 
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1, 23, 30, 31, 214, 223-225, 227-231, and 233-235 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US Patent Application Publication 2012/0230925 A1, Published 09/13/2012) in view of Mizushima et al. (JP 2015067352 A, Published 04/13/2015.
The claims are further directed to the cosmetic container inhibits retrograde flow of material.
The teachings of Wagner et al. are discussed above.
Wagner et al. does not teach that the container inhibits retrograde flow of material.
Mizushima et al. teach a shampoo dispenser that prevents back flow of the content liquid (abstract). 


This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1, 30, 31, 214, 220-225, 227, 228, and 230-232 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemer (US Patent Application Publication 20080175805 A1, Published 07/24/2008) in view of Kim (US Patent Application Publication 2012/0234346 A1, Published 09/20/2012).
The claims are further directed to the composition being sterilized.
The teachings of Schlemer are discussed above. 
Schlemer et al. lacks a teaching wherein the composition is sterilized.
Kim teaches a sterilization case for storage of cosmetic and an indicator for sterilization (prior art claim 1). UV irradiation is the sterilizer (abstract). The case is used to store cosmetics including founds in the form of powder or liquid (paragraph 0007).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to obvious to use the case of Kim and have a reasonable expectation of success. One would have been motivated to do so in order to sterilize the foundation composition of Kim. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALI SOROUSH/Primary Examiner, Art Unit 1617